                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

    JACOB WARD,                                 )
                                                )        Case No. 2:18-cv-89
          Plaintiff,                            )
                                                )        Judge Travis R. McDonough
    v.                                          )
                                                )        Magistrate Judge Clifton L. Corker
    MING DYNASTY, LLC, MING D.                  )
    ZHAO, and LEI ZHAO,                         )
                                                )
          Defendants.                           )


                                             ORDER



         On September 21, 2018, Plaintiff filed motions for default judgment pursuant to Federal

Rule of Civil Procedure 55. (Docs. 13, 14, 16.) On September 24, 2018, Defendants filed a

motion to set aside default. (Doc. 17.) On November 7, 2018, Magistrate Judge Clifton L.

Corker issued a report and recommendation, recommending that: (1) Plaintiff’s motions for

default judgment (Docs. 13, 14, 16) be denied; (2) Defendants’ motion to set aside default (Doc.

17) be granted; (3) the Court direct the Clerk to vacate the entry of default against Defendants;

and (4) the Court order Defendants to file a responsive pleading within ten days of the Court’s

order. (Doc. 22.) Neither party has filed any objections to Magistrate Judge Corker’s report and

recommendation.1 Nevertheless, the Court has conducted a review of the report and




1
  Magistrate Judge Corker specifically advised the parties that they had fourteen days in which to
object to the report and recommendation and that failure to do so would waive their right to
appeal. (Doc. 22, at 6 n.1); see Fed. R. Civ. P. 72(b)(2); see also Thomas v. Arn, 474 U.S. 140,
148–51 (1985) (noting that “[i]t does not appear that Congress intended to require district court
review of a magistrate’s factual or legal conclusions, under a de novo or any other standard,
when neither party objects to those findings”). Even taking into account the three additional
recommendation, as well as the record, and it agrees with Magistrate Judge Corker’s well-

reasoned conclusions. Accordingly, the Court ACCEPTS and ADOPTS Magistrate Judge

Corker’s report and recommendation (Doc. 22) and ORDERS as follows:

    1. Plaintiff’s motions for default judgment (Docs. 13, 14, 16) are DENIED;

    2. Defendants’ motion to set aside default (Doc. 17) is GRANTED;

    3. The Clerk is DIRECTED to vacate the entry of default against Defendants (Docs. 10,

        11, 12); and

    4. Defendants SHALL file a responsive pleading within ten days of the date of this Order.

       SO ORDERED.

                                             /s/ Travis R. McDonough
                                             TRAVIS R. MCDONOUGH
                                             UNITED STATES DISTRICT JUDGE




days for service provided by Federal Rule of Civil Procedure 6(d), the period in which the parties
could timely file any objections has now expired.


                                               2
